DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 03/01/2021.
Claims 1, 3-6, 8-14, 16 and 18 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1, 3-6, 8-14, 16 and 18 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Objections
Claims 3-5 is objected to because of the following informalities:  
Claims 3-5 recite “the method of claim 2” is invalid dependent claim because claim 2 is cancelled. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8-14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 15 recites “wherein an individual bit” is lack of antecedent basic issues because it is unclear whether reference to the “one individual bit of the output data” or “another individual bit”. Similar issues exists in claims 14, 16 and 18.
The dependent claims 3-6 and 8-13 depend on the claim 1, also rejected for the same reason as claim 1 as set described hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al (US 2014/0313908 A1) in view of Thomas et al. (US 9,392,471 B1).

Regarding claim 1, Silva teaches an automation optimization and machine-learning method for a network controller of a heterogeneous network, comprising: 
0102]; ¶[0106]).
generating sets of output data for the sets of input data in accordance with the objective (sets of output consists of the scheduling resource and obtained from the status reports from input data “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140); 
generating a mapping of the sets of input data to the sets of output data (the link between the input (as the status report) and the output (as the scheduling resources) see Silva: ¶[0110]; Fig.7A); and 
training a network controller using the mapping (learning command informs the schedule on how to schedule a user based on the mapping (training the downlink 
Silva does not explicitly teaches wherein the network controller comprises a neural network configured to extract an underlying model describing the mapping, the neural network comprising a plurality of individual Feed-Forward neural networks each of which is trained on the set of input data and one individual bit of the output data, wherein an individual bit is a schedulable element representing an actual resource element in an available signal bandwidth.
However, Thomas teaches wherein the network controller comprises a neural network (self optimizing network (SON)  see Thomas: Fig.6C) configured to extract an underlying model describing the mapping (SON system received configuration data (include topology) to improve network performance “SON system 210 may store the geolocated subscriber records with other types of data in an asynchronous manner, and may receive configuration data associated with mobile network 230. The configuration data may indicate a topology of mobile network 230” see Thomas: Col.12 line 65 –Col.13 line 5), the neural network comprising a plurality of individual Feed-Forward neural networks each of which is trained on the set of input data and one individual bit of the output data (SON system 210 receiving network configuration data 815 230, bandwidth of mobile network 230, dropped calls or packets experienced by mobile network 230, or the like) based on the real time network data see Thomas:  Col.5 lines 20-31) in order to fully optimize a mobile network for mobile communication (see Thomas: Col.1 line 13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Silva to include (or to use, etc.) the wherein the network controller comprises a neural network configured to extract an underlying model describing the mapping, the neural network comprising a plurality of individual Feed-Forward neural networks each of which is trained on the set of input data and one individual bit of the output data, wherein an individual bit is a schedulable element representing an actual resource element in an available signal bandwidth as taught by Thomas in order to fully optimize a mobile network for mobile communication (see Thomas: Col.1 line 13-18).
Regarding claim 3, the modified Silva taught the method of claim 2 as described hereinabove. Silva further teaches wherein the objective is a QoS objective including at least one of targeted data rates, a latency, a reliability, a data loss rate, an out-of-order delivery and round-trip time (scheduling policy to maximize the user throughput see Silva: ¶[0139]).  
Regarding claim 6, the modified Silva taught the method of claim 1 as described hereinabove. Silva further teaches wherein the generating sets of output data generates the sets of output data using at least one of genetic programming and a genetic algorithm (network entity N1 126 include the MLF (machine learning function)164  “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140; ¶[0104]). 
Regarding claim 8, the modified Silva taught the method of claim 1 as described hereinabove. Silva further teaches wherein each individual feed-forward neural network provides a schedulable element of a downlink transmission schedule (DL scheduler 166 obtained from the status reports from input data of individual device side 122 (Fig.8 and Fig.9) to form self-learning module of network entity N1 to provide DL scheduler and policies 194 about channel report to the device side 122  see Silva: Fig.8; ¶[0104-0105]).
Regarding claim 9, the modified Silva taught the method of claim 8 as described hereinabove. Silva further teaches wherein the training includes, providing the sets of input data to each individual Feed-Forward neural network (network entity 126 comprising self learning module and machine learning function; also include a downlink scheduler 166 which take the channel information report (as input data) 168 and analyze channel status reports to learn what could be optimum DL scheduling resources for the device 122  see Silva: Fig.8 element 126; ¶[0104]; ¶[0106]; Fig.8; ¶[0110]).
Regarding claim 10, the modified Silva taught the method of claim 1 as described hereinabove. Silva further teaches wherein each individual feed forward neural network represents a different number of user equipments (UEs) in a communication system (M2M communication system comprising fixed and wireless access network and each network have different number of M2M devices 18-30 see Silva: ¶[0009]; Fig.1).  
Regarding claim 11, the modified Silva taught the method of claim 1 as described hereinabove. Silva further teaches wherein the training includes, training individual networks, determining first layers of the individual networks, the first layers associated with a higher metric relative to other layers of the individual networks, and combining the first layers to form the neural network (scheduler 96 taking terminal buffer status and priority levels into account “addition to the channel quality, the scheduler 96 may also take terminal's buffer status and priority levels into account. It does not make sense to schedule a terminal with empty transmission buffers” see Silva: ¶[0031]).  
Regarding claim 12, the modified Silva taught the method of claim 1 as described hereinabove. Silva further comprising: deploying the network controller in a self-organizing network (SON) controller (network entity N1 performs self optimization of the scheduling algorithm see Silva: ¶[0104]; Fig.8).  
Regarding claim 13, the modified Silva taught the method of claim 1 as described hereinabove. Silva further comprising: collecting measurement data from a plurality of UEs in a communications network; and generating, by the network controller, an optimized transmission schedule based on the measurement data (sets of output consists of the scheduling resource and obtained from the status reports from input data “the MLF 164 may statistically analyze channel status reports and other relevant 
Regarding 14, Silva teaches a communication system comprising: 
a trained network controller of a heterogeneous network (network entity N1 see Silva: Fig.8) , the trained network controller including, a memory storing computer-readable instructions, at least one processor configured to execute the computer-readable instructions to, 
obtain input network measurements (network entity 126 comprising self learning module and machine learning function; also include a downlink scheduler 166 which take the channel information report (as input data) 168 and analyze channel status reports to learn what could be optimum DL scheduling resources for the device 122  see Silva: Fig.8 element 126; ¶[0104]; ¶[0106]; Fig.8; ¶[0110]) comprising at least one of channel gains, measurements of received power, measurements of interference, power-related information, an available bandwidth, connectivity and user equipment (UE) and base station associations, quality of service (QoS) parameters, congestion and load information (DL channel condition related information such as RI, PMI, channel coefficient per subband  and channel status and current download load and estimate interference level see Silva: ¶0102]; ¶[0106]), and 
generate output network parameters based on the input network measurements (sets of output consists of the scheduling resource and obtained from the status reports from input data “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140).  

However, Thomas teaches the wherein the network controller comprises a deep feed forward neural network (self optimizing network (SON)  see Thomas: Fig.6C) comprising a plurality of individual Feed-Forward neural networks each of which receives the input network measurements and outputs an individual bit of output data (SON system 210 receiving network configuration data 815 (performance data) and network configuration data are based on the network resource 235 and neighbor cell data to create whitelist or blacklist (Fig.8C) see Thomas: Col.12 line 65 –Col.13 line 5; Fig.8A-8D; Col.19 lines 33-52), wherein an individual bit is a schedulable element representing an actual resource element in an available signal bandwidth (determine the network performance data (e.g., throughput of mobile network 230, bandwidth of mobile network 230, dropped calls or packets experienced by mobile network 230, or the like) based on the real time network data see Thomas:  Col.5 lines 20-31) in order to fully optimize a mobile network for mobile communication (see Thomas: Col.1 line 13-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Silva to include (or to use, etc.) wherein the network controller comprises a deep feed forward neural network comprising a plurality of individual Feed-Forward neural networks each of which 
Regarding claim 16, the modified Silva taught the communication system of claim 14 as described hereinabove. Silva further teaches wherein the trained network controller is configured to execute the computer-readable instructions to optimize the output network parameters (network entity N1 126 include the MLF (machine learning function) 164 “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140; ¶[0104]).
Regarding claim 18, claim 18 is rejected for the same reason as claim 1 as described hereinabove. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al (US 2014/0313908 A1) in view of Thomas et al. (US 9,392,471 B1) and further in view of Cui et al. (US 2016/0099791 A1).
Regarding claim 4, the modified Silva taught the method of claim 2 as described hereinabove. The modified Silva does not explicitly teaches wherein the obtaining sets of input data includes, obtaining the power-related information from a plurality of user equipments (UEs), the power- related information including a power-related value during almost blank subframes (ABS) and a power- related value during non-ABS 
	However Cui teaches wherein the obtaining sets of input data includes, obtaining the power-related information from a plurality of user equipments (UEs), the power- related information including a power-related value during almost blank subframes (ABS) and a power- related value during non-ABS subframes, the generating sets of output data generates the sets of output data based on the power-related information (ABS power component 208 and ABS pattern component 210 in the macro access point 102 and data received from UE 308 “The cell profile data and/or performance data can be stored in data store 204 (and/or most any other internal or remote data store) such that the cell profile data can be analyzed by a scheduling component 206 to configure reduced-power ABS. It is noted that the data store 204 can include volatile memory(s) or nonvolatile memory(s), or can include both volatile and nonvolatile memory(s)” see ¶[0027]; Fig.2; ¶[0040]) in order to an enhancement of inter-cell interference coordination with adaptive reduced-power almost blank subframes (ABS) (see Cui: ¶0001]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Silva to include (or to use, etc.) the wherein the obtaining sets of input data includes, obtaining the power-related information from a plurality of user equipments (UEs), the power- related information including a power-related value during almost blank subframes (ABS) and a power- related value during non-ABS subframes, the generating sets of output data generates the sets of output data based on the power-related information as 0001]).
Regarding claim 5, the modified Silva taught the method of claim 4 as described hereinabove. Silva further teaches wherein the sets of output data are optimized transmission schedules (network entity N1 126 include the MLF (machine learning function) 164 “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140; ¶[0104]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


November 30, 2021